Opinion
Per Curiam,
In an action of trespass, appellant won a substantial jury verdict against appellees. Appellee’s motion for judgment n.o.v. was granted, thereby giving rise to this appeal. We have carefully examined the record and the contentions of the parties, and come to the inescapable conclusion that the court below properly decided that appellees were not negligent. It is, therefore, not necessary to consider the problem of contributory negligence, assumption of risk or testing a known danger. Nor is there any necessity to determine the question of whether appellant’s claim is barred by the statute of limitations.
Judgment affirmed.